Case 1:19-mc-00209-CFC Document 7 Filed 08/29/19 Page 1 of 1 PagelD #: 809

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

In re:

MISC. CASE #. ag -2 09,

Application of Storag Etzel GmbH for an Case No.: U.S. DISTRICT CO

Order, Pursuant to 28 U.S.C. § 1782, to Obtain DISTRICT OF DELAWAix«
Discovery for Use in a Foreign Proceeding

CONFIDENTIAL

FILED UNDER SEAL

Nee ee ee eS

 

PROPOSED] ORDER

Upon the Motion of Applicant Storag Etzel GmbH (“Applicant”), and for good cause
shown, wor

IT IS HEREBY ORDERED this Ly day of August, 2019, that Applicant may? file its
Application, supporting Memorandum of Points and Authorities, supporting declarations, and
any related documents and exhibits thereto, in the above-captioned matter under seal. Applicant
shall file a public version of its Application, Proposed Section 1782 Discovery Order,
Memorandum of Points and Authorities, Declaration of Timothy P. Harkness, and exhibits
thereto, with the confidential information redacted, within seven days of this Order. Applicant’s

Motion for Leave to File Under Seal and the Declaration in Support of the Application (and all

Fal

lwp wale.

United States District J udge

exhibits thereto) shall remain under seal.

FY) T Bp not uk Geruan arbittaten rules prec.
5008 aac (OV sealed prowedimaa wr Courts.

thar the oule, renner Ofered
{1252.001-W0057430.}
